3. Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 16) a vehicle having an accelerator pedal; an electric machine to propel the vehicle in response to depressing pedal and configured to brake vehicle in response to releasing pedal; friction brakes maintain a stopped position of vehicle; and a controller programmed to, in response to depressing the pedal while in the stopped position, release brakes and command a desired torque to machine, in response to a detected pitch of vehicle, adjust the desired torque to compensate for the pitch, and in response to movement of machine from a baseline position and in a direction that is opposite to a desired direction while the adjusted desired torque is being applied, which is indicative of a difference between an actual pitch of the vehicle and the detected pitch, increase the adjusted desired torque by a compensation torque such that movement of machine transitions to the desired direction and in combination with the limitations as written in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/TISHA D LEWIS/Primary Examiner, Art Unit 3659